        Case 3:20-cv-00106-DPM-BD Document 50 Filed 09/24/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JAMES DILLARD,
ADC #11682                                                                  PLAINTIFF

V.                          CASE NO. 3:20-CV-106-DPM-BD

BRENT COX, et al.                                                        DEFENDANTS

                                         ORDER

        Mr. Dillard has moved for an order compelling Defendants to provide him with

copies of his medical records. (Doc. No. 45) In response to the motion, Defendants state

that Mr. Dillard filed his motion to compel before giving them a chance to respond to his

request for production of the records. According to Defendants, they have now provided

Mr. Dillard access to the requested records. 1 (Doc. No. 49)

        Mr. Dillard’s motion to compel is DENIED, as moot, this 24th day of September,

2020.

                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




1
 In their response, Defendants note that all named Defendants have answered Mr.
Dillard’s complaint, but the Court has not issued an initial scheduling order. On
September 10, 2020, the Court recommended that Mr. Dillard’s claims against the Doe
Defendants be dismissed. (Doc. No. 47) Once Chief Judge Marshall rules on that
Recommendation, the Court will issue an initial scheduling order.
